DETAILED ACTION
Status of Claims 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a NON-FINAL OFFICE ACTION in response to applicant’s amendments to and response for Application 16/742,386, filed on 03/04/2022.    
Claims 1, 3-9, and 16-20 are pending and have been examined. 
Claim 2 has been cancelled by the applicant.
Claims 10-15 have been withdrawn as the non-elected claims.


	
Election/Restrictions
Applicant's election without traverse of claims 10-15, in the reply to the Restriction Requirement that was part of the Pre-Interview communication sent on 12/06/2021, is acknowledged. Therefore, claims 10-15 have been withdrawn from consideration as non-elected claims.


CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f): (FP 7.30.03) 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination 
may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” 
that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. (FP 7.30.05) 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“A message generation component configured to” in claim 16
“a decision making component comprising a machine learning network” in claim 16
“A message transmission component configured to” in claim 16
“A data collection component configured to” in claim 16
 “a training component configured to” in claim 19
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  Specifically, Figure 6 and paragraphs [0072]-[0083] of the filed specification describe a server that encompasses all these components.  Therefore, the claimed system is interpreted as comprising a server and a database.    If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being  interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph interpreted under35 U.S.C. 112(f) or pre-AIA 35 U.S.C. 112, sixth paragraph(e.g., by reciting sufficient structure to perform the claimed function);or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under35 U.S.C.112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.(FP7.30.06)

	

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3, and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Pielot, et al., Pre-Grant Publication No. 2017/0316463 A1 in view of Yadagari, et al., Pre-Grant Publication No. 2017/0148035 A1 and in further view of Kimura, et al., Pre-Grant Publication No. 2019/0272465 A1.
Regarding Claims 1, 9, 16, and 18, Pielot teaches:
A method (system) of email marketing, the method comprising:
computing a Markov Decision Process (MDP) model comprising an action set  (see [0073]-[0077])
identifying a plurality of messages for a first time period, wherein the plurality of messages is categorized (see [0073]-[0077], [0086]-[0089], and [0103]-[0105])
identifying user information for a customer, wherein the user information includes user interaction data (see [0073]-[0077], [0086]-[0089], and [0103]-[0105])
determining a message type for the first time period using the MDP model and the user information (see [0073]-[0077], [0086]-[0089], and [0103]-[0105])
selecting a message from the plurality of messages based on the determined message type (see [0073]-[0077], [0086]-[0089], and [0103]-[0105])
transmitting the message to the customer during the first time period based on the selection (see [0073]-[0077], [0086]-[0089], and [0103]-[0105])
identifying a customer interaction in response to the message (see [0078]-[0079], [0086]-[0089], and [0103]-[0110])
updating the user information based on the customer interaction (see [0078]-[0079], [0086]-[0089], and [0103]-[0110])
determining whether to transmit a subsequent message during a subsequent time period based on the updated user information (see [0078]-[0079], [0086]-[0089], and [0103]-[0110])
Pielot, however, does not appear to specify:
a plurality of message types
Yadagari teaches:
a plurality of message types (see [0022], [0036], and [0045])
It would be obvious to one of ordinary skill in the art to combine Yadagari with Pielot because Pielot already teaches analysis of user actions in response to messages, and a plurality of message types would allow for better targeting based on both messages and message types.
**The Examiner notes that it is not completely clear form the claim language what is a message and what is a message type, as both could be interpreted several ways.**
Pielot and Yadagari, however, does not appear to specify:
wherein the MDP model is computed using a deep Q-learning neural network that is trained based on customer responses to the plurality of message types
Kimura teaches:
wherein the MDP model is computed using a deep Q-learning neural network that is trained based on customer responses to the plurality of message types (see at least [0058] and [0064])
It would be obvious to one of ordinary skill in the art to combine Kimura with Pielot and Yadagari because Pielot already teaches using an MDP model and in [0077] teaches the model being generated and trained using machine learning, and using a deep Q-learning neural network would allow for efficient generation and training of the machine for the various types and responses.

Regarding Claim 3, the combination of Pielot, Yadagari, and Kimura teaches:
the method of claim 1
Pielot further teaches:
refraining from transmitting to the customer during a subsequent time period based on the MDP model (see at least [0103]-[0110])

Regarding Claim 4, the combination of Pielot, Yadagari, and Kimura teaches:
the method of claim 1
Pielot further teaches:
identifying a customer interaction in response to the message and updating the MDP model based on the customer interaction (see [0029] and [0077])

Regarding Claim 6, the combination of Pielot, Yadagari, and Kimura teaches:
the method of claim 1
Pielot further teaches:
selecting a time of day for transmitting the message based on the MDP model and the user information (see [0073]-[0077], [0086]-[0089], and [0103]-[0108])


Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Pielot, et al., Pre-Grant Publication No. 2017/0316463 A1 in view of Yadagari, et al., Pre-Grant Publication No. 2017/0148035 A1 and in further view of Kimura, et al., Pre-Grant Publication No. 2019/0272465 A1 and in further view of Ghananzadeh, Pre-Grant Publication No. 2018/0225589 A1.

Regarding Claim 5, the combination of Pielot, Yadagari, and Kimura teaches:
the method of claim 1
Pielot, Yadagari, and Kimura, further teaches:
identifying a user subgroup for new behavior exploration
determining that the customer belongs to the user subgroup
identifying a probability for a random delivery schedule based on the determination
identifying a random message based at least in part on the probability
transmitting the random message to the customer
identifying a result of the random message
updating the MDP model, the user information, or both based on the result
Ghanamzadeh teaches:
identifying a user subgroup for new behavior exploration, determining that the customer belongs to the user subgroup, identifying a probability for a random delivery schedule based on the determination, identifying a random message based at least in part on the probability, transmitting the random message to the customer, identifying a result of the random message, and updating the MDP model, the user information, or both based on the result (see [0072], [0091], [0096], and [0108])
It would be obvious to one of ordinary skill in the art to combine Ghanamzadeh with Pielot, Yadagari, and Kimura because Pielot already teaches using an MDP model and in [0077] teaches the model being generated and trained to analyze user responses of a plurality of users and identifying subgroups of users and targeting new users accordingly, and using random messages would allow for better data due to observations for randomization and would allow for additional identification of new user sub-groups. 



6. (Original) The method of claim 1, further comprising:

selecting a time of day for transmitting the message based on the MDP model and the

user information.

7. (Currently Amended) The method of claim 1, wherein the plurality of messages comprises email marketing messages.

8. (Original) The method of claim 1, wherein:

Page 3 of 18

App. No. 16/742,386 PATENT Reply to Office Action of 12/06/2021

the plurality of message types comprises a nurture type, a promotional type, and a conversion type, and wherein the message is selected based on the categorization.

9. (Original) The method of claim 1, wherein the MDP model is computed using a deep Q-learning neural network.

10. (Withdrawn) A method of training a neural network, the method comprising:

identifying training data representing a plurality of message types and customer response data corresponding to a plurality of response options;

determine a plurality of reward parameters, wherein each of the plurality of reward parameters corresponds to a message type from the plurality of message types and a response option from the plurality of response options;

identify a Markov Decision Process (MDP) model including a reward function based on the plurality of reward parameters; and

train a machine learning network based on the MDP model using the training data.

11. (Withdrawn) The method of claim 10, wherein the machine learning network comprises a deep Q-learning neural network.

12. (Withdrawn) The method of claim 10, wherein the machine learning network is trained based on a policy gradient for the MDP model.

13. (Withdrawn) The method of claim 10, wherein:

Page 4 of 18

App. No. 16/742,386 PATENT Reply to Office Action of 12/06/2021

the reward function comprises a summation of an instantaneous rewards multiplied by a discount factor for each of a plurality of time periods.

14. (Withdrawn) The method of claim 10, further comprising:

identify user information for a plurality of customers;

transmit messages to at least a portion of the plurality of customers during a first time period based on the MDP model;

identify customer response data associated with the transmitted messages; and

update the machine learning network based on the customer response data.

15. (Withdrawn) The method of claim 10, further comprising:

training a training network and a target network, wherein target network parameters are updated based on parameters of the training network every C steps, where C is an integer greater than 1.

16. (Currently Amended) A system for email marketing, the system comprising:

a database storing user information user interaction data for a plurality of customers, the user information including user interaction data;

a message generation component configured to generate messages corresponding to a plurality of message types;

a decision making component comprising a machine learning network, the machine learning network comprising a deep Q-learning neural network that is trained based on customer responses to the plurality of message types trained to select messages for each of the plurality of customers based on the user interaction data and the plurality of message types;

Page 5 of 18

App. No. 16/742,386 PATENT Reply to Office Action of 12/06/2021

a message transmission component configured to transmit a message to a customer among the plurality of customers the messages to the customers; and

a data collection component configured to collect additional interaction data based on the transmitted messages, wherein the data collection component is configured to:

identify a customer interaction in response to the transmitted message; and

update the user information based on the customer interaction; and

determine whether to transmit a subsequent message during a subsequent time period based on the updated user information

17. (Original) The system of claim 16, wherein the machine learning network comprises input nodes corresponding to features of the user interaction data, one or more intermediate nodes, and output nodes corresponding to the message types.

18. (Original) The system of claim 16, wherein the machine learning network comprises a deep Q-learning network.

19. (Original) The system of claim 16, further comprising:

a training component configured to train the decision making component based on the user interaction data.



Response to Arguments

Regarding the rejections based on 35 USC 101
The applicant’s amendments have overcome the rejection and the rejection has been withdrawn.

Regarding the rejections based on 35 USC 103
The applicant’s amendments have been considered but are MOOT in light of the new grounds of rejection necessitated by the applicant’s amendments to the claims.


Conclusion
The following prior art reference was not relied upon in this office action but is considered pertinent to the applicant’s invention:
Whelan, et al., Pre-Grant Publication No. 2019/0318332 A1- also teaches a gift give setting a date and time for recipient notification 
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Luis A. Brown whose telephone number is 571.270.1394.  The Examiner can normally be reached on M-F 9am-4:30pm EST.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, WASEEM ASHRAF can be reached at 571.270.3948.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.  20231
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.
 	/LUIS A BROWN/            Primary Examiner, Art Unit 3682